--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.19

BURLINGTON NORTHERN SANTA FE
1999 STOCK INCENTIVE PLAN
RELOAD STOCK OPTION AGREEMENT




This Agreement ("Agreement") was made and entered into this _________________ by
and between Burlington Northern Santa Fe Corporation, a Delaware corporation,
(hereinafter "BNSF"), and


Name




an employee of BNSF or one of its affiliates, (hereinafter "Employee").




WITNESSETH


WHEREAS, BNSF has adopted the Burlington Northern Santa Fe 1999 Stock Incentive
Plan ("Plan") for BNSF and affiliated companies for the purpose of attracting
and retaining employees and creating an identity of interests of the employees
with the shareholders of BNSF;
and


WHEREAS, the Compensation and Development Committee of the Board of Directors of
BNSF, in order to encourage superior performance by the Employee, granted the
Employee an award of non-qualified stock options with a reload feature as part
of an Award grant dated ______________ (the "Original Options"); and


WHEREAS, the Employee has exercised some or all of the Original Options and is
now entitled to a reload award with respect to such exercised Original Options;


NOW, THEREFORE, BNSF grants to the Employee effective _____________ a right and
option to purchase, from time to time, ___________ shares of Common Stock
("Option Shares").  The options granted hereby (the "Options") will vest and
become exercisable in six (6) months or ____________ and remain exercisable
until ____________, subject to the terms and conditions set forth in this
Agreement and the Plan.  The Options shall be Non-Qualified Stock
Options.  Upon  exercise of the Options, the Employee shall pay to BNSF
$________ per share (hereinafter the "Option Purchase Price"), a price equal to
the weighted average mean between the highest and lowest sales on the New York
Stock Exchange Composite Transaction Report on the date of grant.


BNSF and Employee hereby agree that this award of Non-Qualified Stock Options
shall be subject to the following terms and conditions:


1.            Restricted Period.  The Option Shares shall be available for
purchase six months from the date of grant.  Fractional shares are not
exercisable.


2.            Partial Exercise.  The grant of Options hereunder may be exercised
in its entirety or in part and at different times during the option
period.  However, the right to exercise an Option ceases and the Option may not
be exercised if it terminates or lapses at an earlier date under the Plan or
this Agreement.


3.            Withholding Taxes. The Employee agrees that BNSF or its
subsidiaries may require payment by Employee of federal, state, railroad
retirement or local taxes upon the exercise of an Option.  Employee may use cash
or shares to satisfy tax liabilities incurred, provided that if shares are used,
shares from the option exercise may be used only to an amount equal to the
Supplemental Federal Income Tax Withholding Rate as established by the Internal
Revenue Code and any additional amount due must be satisfied by use of
attestation of ownership of other shares.


4.            Exercise Notice.  Same-day-Sale, Sell-to-Cover, and Cash exercises
must be completed through E*Trade.  Swap exercises may be completed by written
notice to the BNSF Human Resources Department, at its offices at 2500 Lou Menk
Drive, Fort Worth, Texas  76131, which states the number of shares to be
exercised and shall be effective upon receipt by the Human Resources
Department.  Once the notice to exercise is delivered to E*Trade or to the BNSF
Human Resources Department, the election to exercise is irrevocable.


5.            Payment of Option Purchase Price.  An Employee electing to
exercise an Option must pay the full Option Purchase Price of the Option Shares
on the date of exercise.  Payment may be made in cash or Common Stock of
BNSF.  If Common Stock is offered as payment, such shares shall be valued at
Fair Market Value on the date of exercise of the Option as defined in the
Plan.  If this Option is exercised by payment in whole or in part by the
submission of shares of BNSF Common Stock, the Employee will not be eligible by
reason of such payment for a reload option grant.


6.            Options Not Transferable. Unless otherwise established by the
Committee, an Option may be exercised only by the Employee, and is not
transferable by the Employee.  In the event of death, the Employee's beneficiary
designation will apply.  In the absence of such designation or if for any reason
such designation is defective, the Employee's will or the laws of descent and
distribution will apply.


7.            Forfeiture.  Subject to paragraph 8 and 9 below, all unexercised
Options granted are forfeited by the Employee and lapse upon termination of
employment.  Options will be forfeited by the Employee in the event of
resignation, termination by the Company for Cause, or for any other similar
reason.


8.            Death.  In the event of an Employee's death, the Restricted
Period, as defined in the Plan, shall lapse on the Options awarded.  Options
which are or become exercisable at the time of death, may be exercised by the
Employee's designated beneficiary or in the absence of such designation, by the
person to whom his/her rights shall pass by will or the laws of descent and
distribution, within five years following the date of death and will be
unexercisable thereafter, but in no event shall the Options be exercisable after
_____________.


9.            Termination for Other than Cause.  In the event Employee is
terminated because of Disability, Retirement or by the Company for any reason
other than Cause, the Restricted Period shall lapse on the proportion of
outstanding Options, which are then subject to a Restricted Period, subject to
any limitations in the Plan.  The Options which are or become exercisable
because of the Employee's Disability, Retirement or termination by the Company
for any reason other than Cause may be exercised by the Employee within five
years following such termination of employment and will be unexercisable
thereafter, but in no event shall the Options be exercisable after
______________.  Options will not be exercisable within six (6) months from the
date of grant.


10.            Change in Capitalization.  In the event of a change in the
capitalization of BNSF due to a stock split, stock dividend, recapitalization,
merger, consolidation, combination, or similar event, the aggregate shares
subject to the Plan and the terms of any existing Awards shall be adjusted by
the Board to reflect such change.


11.            Change in Control.  Notwithstanding any other provision in the
Plan, if a Change in Control occurs while unexercised Options remain outstanding
under the Plan, then from and after the Acceleration Date, all Options shall be
exercisable in full, whether or not otherwise exercisable.


12.            No Right to Continued Employment.  Nothing in this Agreement or
in the Plan shall provide any right to continued employment with BNSF or its
subsidiaries.  BNSF or its subsidiaries may terminate employment relationships
at any time.


13.            Violation of Law.  Notwithstanding any other provision of this
Agreement, BNSF may refuse to recognize Employee's exercise of Options and shall
not be obligated to deliver any shares of Common Stock or make any cash payment,
if counsel to BNSF determines such exercise, delivery or payment would violate
any law, regulation of any governmental authority, or agreement between BNSF and
any national securities exchange upon which the Common Stock is listed.


14.            Exercise After Hardship Distribution.  Unless otherwise permitted
by law and then only at the discretion of the Compensation and Development
Committee of the Board of Directors of BNSF, in no event may any Option be
exercised within 12 months after the receipt by the Employee of a distribution
on account of hardship from a qualified cash or deferred arrangement (section
401(k) plan) maintained by BNSF or its affiliates.


15.            Terms.  The capitalized terms used herein shall have the same
meaning as set forth in the Plan.


16.            Modifications.  This Agreement can only be modified by a written
agreement signed by both the Employee and an Officer of BNSF.  In the event of a
conflict between the terms of this Agreement and the Plan, the Plan shall be the
controlling document.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
 
                                                                                              
BURLINGTON NORTHERN SANTA FE CORPORATION



